Citation Nr: 1413886	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  09-37 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include a nervous condition and a schizophrenic illness.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include a nervous condition and a schizophrenic illness.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (the Board) from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include a nervous condition and a schizophrenic illness, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  A January 1976 rating decision that denied the Veteran's claim of entitlement to service connection for a nervous condition, on the grounds that there was no evidence of a current disability, or of a diagnosis of, or treatment for a nervous condition in service, was not appealed.

2.  The evidence received since January 1976 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The January 1976 rating decision that denied the Veteran's claim of entitlement to service connection for a nervous condition is final.  38 U.S.C.A. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1975).
2.  New and material evidence has been received; the claim of entitlement to service connection for an acquired psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.

Claim to Reopen

In a rating decision dated December 1975, the RO denied the Veteran's claim of entitlement to service connection for a nervous condition.  In January 1976, the RO received additional service treatment records.  In a January 1976 rating decision, the RO confirmed and continued the previous denial of service connection.  The Veteran did not appeal the January 1976 decision.  Therefore, the decision became final.  38 U.S.C.A. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1975).  Even so, applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156 (2013).

The Veteran filed a petition to reopen in February 2008.  A May 2008 rating decision continued the previous denial on the grounds that the private treatment records received were not new and material.

The Board is required to address this particular issue (i.e., the new and material evidence claim) in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is irrelevant.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, despite the fact that in the present case the RO has already determined that no new and material evidence sufficient to reopen the Veteran's previously denied claim for service connection for an acquired psychiatric disorder has been received, the Board will proceed, in the following decision, to adjudicate this new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

At the time of the January 1976 denial, the evidence of record consisted of the claims file, the Veteran's service treatment records, and outpatient records from VAMC Columbia, South Carolina.  The claim was denied on the grounds that there was no evidence of a current disability, or of a diagnosis of, or treatment for, a nervous condition in service.

Since January 1976, the Veteran submitted private treatment records from the Santee-Wateree Community Mental Health Center covering the period of 1976-2004, which documented a diagnosis of and treatment for schizophrenia.  Additionally, the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information, indicating he received treatment at the Kershaw County Mental Health Clinic from 1972 to present.

This evidence is new, as it was received by VA after the issuance of the January 1976 rating decision and could not have been considered by prior decision makers.  Moreover, it is material, as it provided a current diagnosis of a potentially service-connectable acquired psychiatric disorder, which was one of the elements of service connection that was found lacking in the January 1976 rating decision.

As new and material evidence has been received, reopening of the previously denied claim of service connection for a personality disorder is warranted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156 (2013).


ORDER

New and material evidence having been received; reopening of the previously denied claim of service connection for a personality disorder is warranted.


REMAND

As noted above, in February 2010, the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information, indicating that he had been treated at the Kershaw County Mental Health Clinic from 1972 to present.  Review of the Veteran's claims folder does not show that any attempt was made to obtain these records.  Because VA is on notice that there may be earlier records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, the Kershaw County Mental Health Clinic records must be obtained and associated with the Veteran's claims folder.  38 C.F.R. § 3.159 (c)(1) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  With any necessary assistance from the Veteran, obtain outstanding treatment records from Kershaw County Mental Health Clinic, to include those from 1972 forward.  All attempts to locate these records must be documented in the claims folder.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A (b)(2) (West 2002); 38 C.F.R. § 3.159 (e)(1) (2013).

2.  After completing any additional development deemed necessary based on information obtained, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


